                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:21-cv-22214-GAYLES


ELKTON LONGJAW GERONIMO, JR.,

        Plaintiff,

v.

FERNANDO AENLLE ROCHA,

      Defendant.
______________________________________/


                                                    ORDER

        THIS CAUSE comes before the Court on a sua sponte review of the record. On June 16,

2021, Plaintiff Elkton Longjaw Geronimo, Jr., appearing pro se, filed his “Emergency Motion

under United States Statutes, Federal Rules of Your Constitution and Mandamus of any Human

Citizen or/who Live under North America U.S.A. Jurisdiction Since 1979” and Motion to Proceed

in forma pauperis (the “Emergency Motion”) [ECF No. 1]. 1 Because Plaintiff has not paid the

required filing fee, the screening provisions of the Prison Litigation Reform Act, 28 U.S.C.

§ 1915(e), apply. Under those screening provisions, the Court must dismiss a case if it

determines that “the action or appeal[] (i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). Upon an initial screening, the Court finds that Plaintiff’s

Emergency Motion fails to state a claim upon which relief may be granted.



1
 The Court liberally construes the Emergency Motion because Plaintiff is proceeding pro se. Winthrop-Redin v.
United States, 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . . . .” (citation
omitted)).
        “The standards that govern a dismissal under Federal Rule of Civil Procedure 12(b)(6)

apply” to a dismissal under Section 1915(e)(2)(B)(ii). Douglas v. Yates, 535 F.3d 1316, 1319–20

(11th Cir. 2008). To state a claim for relief, a pleading must contain: “(1) a short and plain statement

of the grounds for the court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing

that the pleader is entitled to relief; and (3) a demand for the relief sought.” Fed. R. Civ. P. 8(a).

“A complaint fails to state a claim if it fails to plead ‘enough facts to state a claim to relief that is

plausible on its face.’” Smith v. Att’y Gen., 637 F. App’x 574, 574 (11th Cir. 2016) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “[a] party must state its claims or

defenses in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b).

        “Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys

and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998) (citation omitted). This, however, “does not give a court license to serve as de

facto counsel for a party, or to rewrite an otherwise deficient pleading in order to sustain an action.”

Odion v. Google Inc., 628 F. App’x 635, 637 (11th Cir. 2015) (citations and internal quotation

marks omitted). “When it appears that a pro se plaintiff’s complaint, if more carefully drafted,

might state a claim, the district court should give the pro se plaintiff an opportunity to amend his

complaint instead of dismissing it.” Humphrey v. Sec’y, U.S. Dep’t of Homeland Sec., 597 F.

App’x 571, 573 (11th Cir. 2014) (citation omitted).

        There are several fatal flaws with Plaintiff’s Emergency Motion that require that it be

denied. First, the Emergency Motion, with exhibits, spans about 200 pages and includes

profanities, nonsensical or immaterial statements, and vague accusations. Second, from what the

Court can gather from the Emergency Motion, Plaintiff is requesting the return of certain legal



                                                   2
documents and that his conviction be overturned. However, the Court cannot discern a single legal

claim or argument in the Emergency Motion, nor is it the Court’s responsibility,

“[n]otwithstanding the pleading leniency afforded to pro se plaintiffs, . . . to discover claims for

relief.” Geronimo v. Moskowitz, No. 16-CIV-23533, 2016 WL 4479391, at *1 (S.D. Fla. Aug. 25,

2016). Because the Emergency Motion does not include any actionable legal arguments or claims,

it must be dismissed.2

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.       Plaintiff Elkton Longjaw Geronimo, Jr.’s “Emergency Motion under United States

                  Statutes, Federal Rules of Your Constitution and Mandamus of any Human Citizen

                  or/who Live under North America U.S.A. Jurisdiction Since 1979”, [ECF No. 1],

                  is DENIED without prejudice.

         2.       Plaintiff Elkton Longjaw Geronimo, Jr.’s Motion to Proceed in forma pauperis,

                  [ECF No. 1], is DENIED without prejudice.

         3.       This case is CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida, this 23rd day of June, 2021.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




2
  The Court notes that Plaintiff has filed a multitude of similar actions in this district. See Geronimo v. Rocha et al.,
Case No. 15-CIV-20577-CMA; Geronimo v. United States, Case No. 15-CIV-22258-DTKH; Geronimo v. Rocha et
al., Case No. 15-CIV-24589-JEM; Geronimo v. Fla. State Ct. et al., Case No. 15-CIV-24591-CMA; Geronimo v.
Rocha et al., Case No. 15-CIV-24653-DPG; Geronimo v. Moskowitz et al., Case No. 16-CIV-23533-MGC; Geronimo
v. Rocha et al., Case No. 16-CIV-25181-CMA; Geronimo v. United States, Case No. 17-CIV-24702-DTKH;
Geronimo v. Rocha et al., Case No. 19-CIV-25289-UU.

                                                           3
